Exhibit 10.4
FIRST AMENDMENT TO
CERTIFICATE SALE SUPPORT AGREEMENT
 
This First Amendment to Certificate Sale Support Agreement (this “Amendment”) is
dated as of November 11, 2008, by and among Linwood 0708 LLC (“Linwood”),
Ridgewood Providence Power Partners, L.P. (“RPPP”), Ridgewood Rhode Island
Generation, LLC (“RRIG”), Rhode Island LFG Genco, LLC (“RILG”), Ridgewood
Electric Power Trust I (“Trust I”), Ridgewood Electric Power Trust III
(“Trust III”), Ridgewood Electric Power Trust IV (“Trust IV”), Ridgewood
Electric Power Trust V (“Trust V”), Ridgewood Power B Fund/Providence Expansion
(“B Fund”) (Trust I, Trust III, Trust IV, Trust V and B Fund are collectively
referred to herein as the “Trusts”), Indeck Energy Services, Inc. (“IES”) (each
individually a “Party” and collectively the “Parties”) and Ridgewood Renewable
Power, LLC (“RRP”), which is not a “Party” hereunder.
 
RECITALS
 
WHEREAS, the Parties and RRP are all of the parties to that certain Certificate
Sale Support Agreement, dated as of July 31, 2008, (the “Agreement”) that was
executed and delivered in connection with, among other things, the expected sale
of the interests in Indeck Maine, which sale is provided for in that certain
Purchase and Sale Agreement, dated August 19, 2008 (the “PSA”), by and among the
parties thereto.
 
WHEREAS, the parties to the PSA have agreed to certain amendments to the PSA
pursuant to a First Amendment to Purchase and Sale Agreement, dated as of the
date hereof (the “PSA Amendment”), which amendment requires in part
corresponding amendments to other documents, including the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
become legally bound, agree as follows:
 
1. The second and third Recitals in the Agreement are amended to read in their
entirety as follows:
 
WHEREAS, the parties to the Initial Certificate Purchase Agreement, the Trusts
and others have entered into an Assignment, Assumption, Release and Amendment
dated as of the date hereof with respect to the Initial Certificate Purchase
Agreement (the “Amendment”) (the Initial Certificate Purchase Agreement, as
amended and modified by the Amendment and as further amended and modified from
time to time, is referred to herein as the “Certificate Purchase Agreement”);
 
WHEREAS, the Amendment amends, among other sections, Section 5.2 of the
Certificate Purchase Agreement to require the sum of $9,120,800 to be on deposit
in the Account (as defined in the Certificate Purchase Agreement), which amount
is decreased and refunded on a quarterly basis pursuant to the Certificate
Purchase Agreement (the “New Deposit Amount”);
 
2. Section 1 of the Agreement is amended to read in its entirety as follows:
 
1. Additional Deposits.  The Parties acknowledge that (a) prior to the date
hereof the amount on deposit in the Account held by Constellation under the
Certificate Purchase Agreement was $3,000,000 (the “Original Deposit Amount”),
of which Trust I had an interest in $20,250, Trust III had an interest in
$144,585, Trust IV had an interest in $858,540, Trust V had an interest in
$883,125, B Fund had an interest in $114,750, and IES had an interest in
$978,750, (b) for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, on the date hereof and in accordance with the
requirements of the Amendment, Trust IV deposited $3,000,000 in the Account (the
“Trust IV Deposit”) and Trust V deposited $3,120,800 into the Account (the
“Trust V Deposit” and together with the Trust IV Deposit, the “Additional
Deposits”), (c) the aggregate amount of the Original Deposit Amount plus the
Additional Deposits is equal to the New Deposit Amount as of the date of this
Agreement, and (d) notwithstanding the fact that the Trusts and IES provided the
Original Deposit Amount and Trust IV and Trust V are providing the Additional
Deposits, the Original Deposit Amount and the Additional Deposits are for the
account of Indeck Maine, RPPP and RRIG under the Certificate Purchase Agreement
prior to the Transaction Effective Date and for the account of Linwood, RPPP and
RRIG under the Certificate Purchase Agreement as of and after the Transaction
Effective Date. The respective interests of the Trusts, either directly or
through their direct or indirect ownership of RPPP, RRIG, Indeck Maine or
Linwood, in the New Deposit Amount as of the date hereof and unless and until
the

1



--------------------------------------------------------------------------------



 



Transaction Effective Date occurs, and subject to pro rata reductions in
accordance with Section 7 of this Agreement, are set forth on Schedule 1.
 
3. Section 2 of the Agreement is amended to read in its entirety as follows:
 
2. Reallocation of Deposits at Closing.  Effective at and as of the Transaction
Effective Date, the Parties agree that the New Deposit Amount shall be allocated
among the Parties as set forth in this Section 2.
 
(a) Linwood, immediately upon its receipt of the Indeck Maine Deposit and
without any further action required, shall transfer and assign its entire
interest in the New Deposit Amount to each of IES, Trust IV and Trust V so that
such interest is allocated among Trust IV, Trust V and IES proportionately to
their other interests in the Account after giving effect to the reallocation
described in Section 2(b).
 
(b) Each of the Trusts and IES will reallocate the New Deposit Amount among them
such that the interests of each of the Trusts and IES as of the Transaction
Effective Date is as set forth on Schedule 2(b). On the Transaction Effective
Date, RRP will calculate any additional amount that a Trust or IES is required
to pay or receive in order to effect the overall allocation of the New Deposit
Amount among the Trusts and IES set forth on Schedule 2(b), which calculation
shall be binding upon the Trusts and IES absent manifest error. To the extent
that any Trust or IES is required to make such a payment, such Trust or IES will
pay that amount to RRP, for the benefit of the Trusts not making those payments,
on the Transaction Effective Date, and with respect to IES, such payment shall
be made from the proceeds of the sale of its interest in Indeck Maine. To the
extent that, as a result of that reallocation, a Trust is due an amount in order
to effect the overall allocation of the New Deposit Amount set forth on
Schedule 2(b), RRP will use the funds paid to it on the Transaction Effective
Date pursuant to the preceding sentence to make that payment to each Trust that
is due an amount from the Account.
 
(c) The percentage interests of the Trusts and IES in the Account (including any
releases from the Account) are as set forth on Schedule 1 (prior to the
Transaction Effective Date) and Schedule 2(b) (as of and after the Transaction
Effective Date), regardless of where legal title to the New Deposit Amount may
reside, and any amounts held in the Account are subject to the rights and
security interests of Constellation in such interests.
 
4. Schedule 1 to the Agreement is amended in its entirety to read as Exhibit A
to this Amendment.
 
5. Schedule 2(b) to the Agreement is amended in its entirety to read as
Exhibit B to this Amendment.
 
6. In connection with the transactions contemplated by the PSA, as amended by
the PSA Amendment, Linwood agrees, and the other Parties and RRP acknowledge,
that on the Transaction Effective Date Linwood will acquire the “Renewable
Energy Certificates” and “Accounts Receivable” described in Exhibit M to the
PSA, as added to the PSA by the PSA Amendment, not in its individual capacity
but as agent for Ridgewood Maine, L.L.C. (“RM”) and IES. Linwood will use
commercially reasonable efforts to collect the amounts due on the Accounts
Receivable. To the extent that Linwood receives payment on those Accounts
Receivable or sells those Renewable Energy Certificates as agent for RM and IES,
Linwood will pay the net amount received, after the payment of all commissions
and other transaction expenses made to third parties, according to Section 7(d)
of the Sellers Omnibus Agreement dated as of August 19, 2008 among RM, IES and,
for certain limited purposes, RRP, as amended (which payment will be effected by
Linwood paying that net amount to RM, as escrow agent for RM and IES, and RM, as
such escrow agent, disbursing those amounts according to Section 7(d) of the
Sellers Omnibus Agreement); provided, however, that except as set forth in this
paragraph 6, Linwood shall have no obligation to sell or otherwise realize any
value from any such Renewable Energy Certificates.
 
7. Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Agreement. Upon execution hereof, each
reference in the Agreement to “this Agreement,” “hereby,” “herein,” “hereof” or
words of similar import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.
 
8. Except as specifically amended hereby, all terms and provisions contained in
the Agreement shall remain unchanged and in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire understanding of
the Parties and RRP regarding the subject matter thereof and cannot be modified
except by written agreement of the Parties and RRP.

2



--------------------------------------------------------------------------------



 



9. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and RRP and
delivered to the other Parties and RRP, it being understood that all Parties and
RRP need not sign the same counterpart.
 
10. This Agreement shall be governed and construed in accordance with the laws
of the State of New York.
 
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties and RRP hereto have executed and delivered this
Agreement as of the day and year first written above.
 

      RIDGEWOOD PROVIDENCE POWER PARTNERS, L.P.    INDECK ENERGY SERVICES, INC.
     
By: Ridgewood Providence Power Corporation, its General Partner
         
By: 
/s/  Randall D. Holmes



  By: 
/s/  Joseph M. Oskorep


Name: Randall D. Holmes
      Name: Joseph M. Oskorep
Title: President and Chief Executive Officer
 
    Title: Vice President & Controller
      RIDGEWOOD RHODE ISLAND GENERATION, LLC   RIDGEWOOD ELECTRIC POWER TRUST I
     
By: Ridgewood Management Corporation, its Manager
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
     
By: 
/s/  Randall D. Holmes



  By: 
/s/  Randall D. Holmes


Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
 
    Title: President and Chief Executive Officer
      RIDGEWOOD ELECTRIC POWER TRUST III   RIDGEWOOD ELECTRIC POWER TRUST IV    
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
     
By: 
/s/  Randall D. Holmes



  By: 
/s/  Randall D. Holmes


Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
 
    Title: President and Chief Executive Officer
      RIDGEWOOD ELECTRIC POWER TRUST V   RIDGEWOOD POWER B FUND/PROVIDENCE
EXPANSION      
By: Ridgewood Renewable Power LLC, its Managing Shareholder
 
By: Ridgewood Renewable Power LLC, its Managing Shareholder
     
By: 
/s/  Randall D. Holmes



  By: 
/s/  Randall D. Holmes


Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
 
    Title: President and Chief Executive Officer

4



--------------------------------------------------------------------------------



 



      LINWOOD 0708 LLC   RIDGEWOOD RENEWABLE POWER, LLC      
By: Ridgewood Renewable Power LLC, its Manager
         
By: 
/s/  Randall D. Holmes



  By: 
/s/  Randall D. Holmes


Name: Randall D. Holmes
      Name: Randall D. Holmes
Title: President and Chief Executive Officer
 
    Title: President and Chief Executive Officer
      RHODE ISLAND LFG GENCO, LLC          
By: Ridgewood Renewable Power LLC, its Manager
         
By: 
/s/  Randall D. Holmes



   
Name: Randall D. Holmes
   
Title: President and Chief Executive Officer
   



5



--------------------------------------------------------------------------------



 



Exhibit A to First Amendment to
Certificate Sale Support Agreement
 
SCHEDULE 1

 
Interests in New Deposit Amount

Prior to Transaction Effective Date
 

                      Amount of Interest in
            New Deposit Amount
            as of the Date of this
    Percentage Interest in
 
Name of Party
  Agreement     New Deposit Amount    
Trust I
  $ 20,250       0.22 %
Trust III
  $ 144,585       1.59 %
Trust IV
  $ 3,858,540       42.30 %
Trust V
  $ 4,003,925       43.90 %
B Fund
  $ 114,750       1.26 %
IES
  $ 978,750       10.73 %
TOTAL
  $ 9,120,800       100 %



6



--------------------------------------------------------------------------------



 



Exhibit B to First Amendment to
Certificate Sale Support Agreement
 
SCHEDULE 2(b)

 
Interests in New Deposit Amount

As of Transaction Effective Date
 

         
Name of Party
  Percentage Interest in New Deposit Amount    
Trust I
    0.73 %
Trust III
    0.65 %
Trust IV
    26.84 %
Trust V
    25.67 %
B Fund
    4.1 %
IES
    42.01 %
TOTAL
    100 %



7